UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1077



DAVID FOY, Reverend,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-94-919-5-BR-1)


Submitted:   June 18, 1996                 Decided:   June 27, 1996


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


David Foy, Appellant Pro Se. Barbara Dickerson Kocher, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the secretary's decision to designate his former wife as the

representative payee for benefits due to his minor son. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Foy v. Chater, Commissioner, CA-94-919-5-BR-1
(E.D.N.C. Dec. 28, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2